Exhibit 77(q) Exhibits (a)(1)Articles Supplementary dated May 20, 2008 to the Articles of Amendment and Restatement dated March 1, 2002 for ING Series Fund, Inc. – Filed as an Exhibit to Post-Effective Amendment No. 112 to the Registrant’s Registration Statement on Form N-1A on June 4, 2008 and incorporated herein by reference. (a)(2)Articles of Amendment effective June11, 2008 regarding name change of ING Global Income Builder Fund to ING Global Target Payment Fund - Filed as an Exhibitto Post-Effective Amendment No.118 to the Registrant’s Registration Statement on FormN-1A on August21, 2008 and incorporated herein by reference. (a)(3)Articles Supplementary dated September16, 2008, regarding the creation of ING Alternative Beta Fund – Filed as an Exhibitto Post-Effective Amendment No.122 to the Registrant’s Registration Statement on FormN-1A on October21, 2008 and incorporated herein by reference. (a)(4)Articles Supplementary dated October15, 2008 regarding the creation of ING U.S.
